DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
     Applicant's election with traverse of Invention III (Claims 105-108) in the reply filed on 10/3/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search or examination burden to search Inventions I, III, IV together, and that Invention II should be searched together with Inventions I, III, IV.  This is not found persuasive.  It is noted that at least one (or more) of (a)-(c) in MPEP 808.02 must be shown, and that by a showing of one or more of (a)-(c), a conclusion of burden is made.  In the instant case, classification is only one of several reasons for showing serious burden on the Examiner if no restriction were required.  Section 9 of the Office Action dated 8/3/2022 makes it clear that, along with having different classifications, the inventions having diverging subject matter, the inventions requiring different fields of search, prior art applicable to one invention may not be applicable to another invention, and different inventions may raise different non-prior art issues under 35 U.S.C. 101 and 112, 1st paragraph, are all also valid reasons that show serious burden on the Examiner if no restriction were required.  Clearly, because of the myriad of mutually exclusive subject matter (as explicitly set forth in Section 6 of the Office Action dated 8/3/2022), each of the inventions, contrary to Applicant’s assertion, will necessarily require a different field of search, and thus, each invention will likely involve different prior art that is not applicable to other inventions.  Applicant has failed to provide any evidence that the subject matter of Invention I is substantially the same as the subject matter of Inventions II-IV, the subject matter of Invention II is substantially the same as the subject matter of Inventions I, III-IV, the subject matter of Invention III is substantially the same as the subject matter of Inventions I-II, IV, or the subject matter of Invention IV is substantially the same as the subject matter of Inventions I-III.  Necessarily, and contrary to applicant’s assertion, each invention (with their associated mutually exclusive subject matter) will require different search strategies and different search queries to find all of the appropriate prior art.  Thus, because of this reason, the Examiner concludes that there is a serious search and examination burden if restriction were not required.  Further, Applicant’s boilerplate response is purely argumentative and fails to provide any evidentiary support to show that having to search so many different mutually exclusive subject matter (i.e. multiple different distinct inventions) would not have been a serious burden to the Examiner. 
The requirement is still deemed proper and is therefore made FINAL.
     Claims 103-104, 110-112, 126-127, 154-168 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/3/2022.

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e) and 120.

Drawings
     The originally filed drawings were received on 4/29/2020.  These drawings are acceptable.

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, line 1- ‘Disclosed herein are systems’ should read ‘Systems’
Abstract, line 3- ‘comprising’ should read ‘including’
Abstract, line 7- ‘a reused’ should read ‘are used’.  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 110-112, 127, 157-159, 164 objected to because of the following informalities:  
With respect to Claim 110, use of ‘and/or’ (See line 2) creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’.
Claims 111-112, 164 are dependent on Claim 110, and hence inherit the deficiencies of Claim 110.
Claim 127 recites the limitation "the c-axis" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 157, line 2- ‘one glass’ should read ‘one of glass’
Claim 158 recites the limitation "the field of view" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With respect to Claim 159, use of ‘and/or’ (See line 2) creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 102, 106-107 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobuchi (JP 2005-017905 A).
     Kobuchi discloses a microscopy system (See for example Abstract; Figures 1-19) for imaging of samples (See for example 19 in Figures 1-3), comprising an exposed transparent imaging window (See for example 20 in Figures 1-3), the transparent imaging window providing a surface onto or over which a sample may be disposed in order to image the sample; and a housing (See for example 10 in Figures 1-3) that at least partially encloses the microscopy system, wherein the housing comprises an upper working surface (See for example 17 in Figures 1-3), an imaging window support base (See for example 26 in Figures 2-3) that is recessed below the upper working surface, and an imaging window support (See for example 27 in Figures 2-3) disposed on the imaging window support base, wherein the transparent imaging window is disposed on the imaging window support.  Kobuchi further discloses the surface of the transparent imaging window is disposed within 1 cm of the upper working surface (See for example 17, 20 in Figures 1-3, wherein the imaging window is flush with the working surface); and the imaging window is disposed at least partially above the imaging window support (See for example 20, 27 in Figures 2-3, wherein the imaging window is disposed directly above the imaging window support).

Allowable Subject Matter
     Claims 105, 108 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5781338 to Kapitza et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
10/17/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872